Title: To George Washington from Brigadier General William Maxwell, 8 April 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 8th April 1779

Your Excellencys favour of yesterday came safe to hand. I have been at New ark and find that the Officer who was taken with his party had been informed that some traiders from this side was gone to Bergan, on which information he increased his Guard by Volunteers, and continued in the Bay till day light, and then landed, and was way laid. We shall not be able to get the whole truth before the Officer or Men is exchanged, the Officer bears a good carracter. This accompanys four New york Papers. I have nothing new save that there is a strong report that there [is] a French and Spanish Fleet on the Coast but I do not give much credit to it. I am Your Excellencys Most Obedt Humble Servt
Wm Maxwell
